DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is allowed.  Since the special technical feature linking the inventions of Group I (claims 1-8) and Group II (claims 9-12) now provides a contribution over the prior art (i.e., invention A in the 9/21/2020 restriction requirement) in view of applicants’ claim amendments, it is now considered a special technical feature under PCT Rule 13.2 and a single general inventive concept now exists between the inventions of Groups I and II.  Accordingly, the restriction requirement between the invention of Groups I and II as set forth in the Restriction Requirement dated September 21, 2020, is hereby withdrawn and claims 9-12 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.  
Because claims 9-12 which were previously withdrawn from consideration have been rejoined, the restriction requirement as set forth in the Office action mailed on September 21, 2020, is partially withdrawn.  Specifically, the invention of Group II is rejoined with the invention of Group I, but the invention of Groups III and IV remain withdrawn from consideration for reasons set forth in the September 21, 2020, Restriction Requirement.  In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is 

Specification
The objection to the title is withdrawn in view of the Examiner’s amendment to the title presented infra.  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

The title of the application has been amended as follows: 
Method for purifying an inorganic material using a tube having a bend between a first end and a second end of the tube

Allowable Subject Matter
Claims 1-12 and 20-24 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach, disclose, or reasonably suggest a method for purifying an inorganic material comprising loading a starting inorganic material comprising one or more impurity elements into a tube having a first end, a second end, 
The closest prior art of record includes U.S. Patent No. 5,513,834 to Feldewerth, et al. (hereinafter “Feldewerth”) and U.S. Patent No. 2,871,100 to Guire, et al. (“Guire”).  In Figs. 1-2 and col. 3, l. 12 to col. 5, l. 42 Feldewerth teaches loading a starting inorganic material into the first end of a feed boat (20) which is separated from a collection boat (30) having a second end with the feed (20) and collection (30) boats being connected by a body in the form of a quartz cover.  The quartz tube (10) is placed in a furnace comprised of a first heater (22) which surrounds the feed boat (20) and a second heater (32) which surrounds the collection boat (30) such that the starting Te or Cd inorganic material contained in the feed boat (20) is melted and volatized while the temperature of the collection boat (30) is maintained at a lower temperature by the second heater (23) such that Te or Cd condenses on interior walls of the collection boat (30).  Then in Figs. 1-2 and col. 2, l. 40 to col. 4, l. 33 Guire teaches an analogous method of preparing a crystal .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604.  The examiner can normally be reached on Monday- Thursday, 7:30 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/KENNETH A BRATLAND JR/Primary Examiner, Art Unit 1714